Lundberg Stratton, J.,
dissenting. I respectfully dissent. I would find that MIB is exempt from taxation on information that it provides to its members.
MIB contends that it is a “consumer reporting agency” as defined in the Fair Credit Reporting Act (“FCRA”), Section 1681 et seq., Title 15, U.S.Code, and therefore is exempt from taxation pursuant to R.C. 5739.01(Y)(2)(i). The majority, “[f]or purposes of discussion,” accepts “MIB’s assertion.” However, the majority concludes that MIB is not a consumer credit agency for tax purposes because “[t]he information provided by MIB to its members was not ‘credit information’ within the meaning of R.C. 5739.01(Y)(2)(i).” I find that the majority’s analysis is incomplete.
As the majority notes, a “consumer reporting agency” is “[a]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.” (Emphasis added.) Section 1681a(f), Title 15, U.S.Code.
Also consistent with the majority’s conclusions, a “consumer report” communicates consumer credit or other information regarding the consumer for purposes *162of establishing the consumer’s eligibility for “credit or insurance." (Emphasis added.) Section 1681a(d)(l), Title 15, U.S.Code.
In determining whether MIB issues a consumer report, as defined in Section 1681a(d)(l), the majority focuses exclusively on the definition of “credit” in a financial sense only and finds that MIB’s reports were not related to credit. The majority ignores the fact that a consumer report may also transmit “other information” for the purpose of “furnishing consumer reports to third parties” in order to “establish] the consumer’s eligibility for * * * insurance.” This is precisely what MIB does. MIB assembles' and disseminates information that contains medical and lifestyle information to allow its members to determine an individual’s insurance eligibility.
Thus, I would find that MIB is a consumer reporting agency which is exempt from taxation pursuant to R.C. 5739.01(Y)(2)(i). Accordingly, I would reverse the Board of Tax Appeals.